Citation Nr: 1145500	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  03-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the neck, to include as secondary to service-connected right shoulder traumatic arthritis. 

2.  Entitlement to service connection for disability of the low back, to include as secondary to service-connected right shoulder traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active air service from June 1962 to February 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was previously before the Board in February 2005, at which time the Board denied the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2006, the Court granted a joint motion of the parties, vacated the Board's decision in part, and remanded the case to the Board for action consistent with the joint motion.  When the case was most recently before the Board in May 2010, it was decided in part and denied in part.  The case has now been returned to the Board for further appellate action. 

The Board also notes that the Veterans Law Judge who presided at the Veteran's June 2004 Board hearing is no longer with the Board.  In a September 2006 letter, the Board informed the Veteran of this fact, and of his options for another Board hearing.  In an October 2006 response, the Veteran reported that he did not wish to be scheduled for another Board hearing. 

As the Board noted in its May 2010 decision, the disability rating for the Veteran's right shoulder traumatic arthritis granted in that decision satisfies the schedular criteria for eligibility to receive entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Therefore, a claim for TDIU is once again referred to the originating agency for the appropriate action. 

FINDINGS OF FACT

1.  A neck disability was not present in service; arthritis of the neck was not manifested in the first post-service year; and a current neck disability is not etiologically related to service or service-connected disability. 

2.  A low back disability was not present in service; arthritis of the low back was not manifested in the first post-service year; and a current low back disability is not etiologically related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by active service, service incurrence or aggravation of arthritis of the neck may not be presumed, and neck disability is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A low back disability was not incurred in or aggravated by active service, service incurrence or aggravation of arthritis of the low back may not be presumed, and neck disability is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in letters mailed in October 2001 and March 2007.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims files.  Pertinent post-service treatment records have been associated with the claims files.  The Veteran has undergone several VA examinations and has provided testimony at a hearing.  He has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran. 

Law and Regulations 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's STRs, including a January 1966 separation examination report, are negative for any complaints or findings related to neck and low back disabilities. 

By rating decision in July 1972, the RO granted service connection for traumatic arthritis of the right shoulder. 

VA hospitalization records dated in October 1982 note that the Veteran underwent a Putti-Platt repair of his right shoulder in an attempt to prevent further shoulder dislocations. 

In August 2001, the Veteran submitted a claim seeking service connection for various disabilities, to include neck and back disabilities, as secondary to his service-connected right shoulder disability. 

VA outpatient treatment records show that the Veteran was seen for complaints of neck and back pain, as well as with radiculopathy of the right leg and right toes, beginning in 2001.  September 2001 X-ray studies revealed arthritis of the neck and arthritis of the lumbar spine. 

The Veteran underwent a VA examination in November 2001.  He complained of neck and back pain as well as shooting pain down his right leg.  He denied any trauma to his back.  The examiner noted that there was evidence of cervical and lumbosacral arthrosis and arthritis.  During a December 2001 VA examination, the Veteran complained that the (1982) operation to stabilize his right shoulder caused him to shift his weight to his right side and threw his spine out of alignment.  After reviewing the Veteran's claims file, the VA examiner doubted very seriously if the Veteran's traumatic arthritis of the right shoulder had anything significant to do with the arthritis of his cervical spine and his lumbosacral spine.  He indicated that the Veteran clearly had evidence of traumatic arthritis with instability of the right shoulder with the possible exception of causing the Veteran mechanics for longstanding period of time and causing him some change in his body habitus and therefore increasing his propensity to develop arthritis of his spine.  There was no real clear clinical correlation between the Veteran's traumatic shoulder arthritis and his spinal arthritis.

An October 2009 examination report notes the Veteran's complaints of right shoulder pain since service.  He denied having any neck or back pain in service.  He also denied any history of injury to his spine either during or after service.  Rather, he reported a gradual onset of neck and back pain in the later 1990's.  Currently, he also complained of occasional radiation of pain to the right lower extremity.  Diagnoses included degenerative disk disease of the cervical spine and lumbar spine.  After reviewing the Veteran's claims file, the VA examiner opined that there was "no way" that the Veteran's right shoulder arthritis led to his degenerative disk disease, because his right shoulder disability and his neck and low back disabilities were "completely unrelated" and "are separate disease entities."  He indicated that there was no systemic process that would cause both diseases.  The examiner also stated that the Veteran did not have an altered gait, "nor would anyone have gait alteration from right shoulder arthritis because the shoulder does not play a role in a patient's gait."

A September 2010 VA examination report notes the examiner's opinion that the Veteran's neck and back disabilities are not related to the Veteran's military service or his right shoulder disability.  Moreover, the Veteran's neck and back disabilities were not chronically worsened by his right shoulder disability.  He noted that the Veteran's STRs are negative for complaints or findings of neck and back disabilities.  Rather, the Veteran's neck and back disabilities occurred "gradually" over the40 years since the Veteran's discharge from service and were due to chronic "wear and tear;" the neck and back disabilities were not caused or aggravated by the right shoulder disability.  The examiner also opined that right shoulder disabilities generally do not cause gait abnormalities; therefore, it was not likely that the Veteran's neck and back disabilities were secondary to any gait alteration from his right shoulder disability.

In an April 2011 addendum, the September 2010 VA examiner stated that he again reviewed the Veteran's claims files and opined that no postural or gait abnormalities have occurred because of the Veteran's right shoulder disability.  He reiterated that the Veteran's neck and back disabilities are "completely unrelated" to his right shoulder.  Moreover, the Veteran's right shoulder disability, "did not facilitate his neck or back condition in any way."  Stated another way, the Veteran's, "neck and back pain are completely unrelated to his right shoulder condition."

Regarding the etiology of post-service neck and low back disabilities, the medical evidence of record shows that neck and low back disabilities have been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnoses of neck and back disabilities.  The first medical evidence of such disability is more than 30 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's current neck and back disabilities are (or might be) related to his active service. 

Regarding the Veteran's claims of secondary service connection, the Veteran has claimed that his right shoulder disability has caused or aggravated his neck and back disabilities, to include through an altered gait or altered posture or altered body mechanics.  However, all the VA medical opinions of record (as noted above) are clearly against the Veteran's claims.  The VA physicians opined that the Veteran's current neck and low back disabilities are not related to his military service or caused or aggravated by his service-connected right shoulder disability.  The Board finds these opinions to be persuasive because they are based on a review of the Veteran's pertinent history.  Notably, the VA examiners specified reasons for their conclusions, as noted above.  There is no competent medical opinion of record to the contrary. 

With regard to the Veteran's contentions, the Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As to the question of secondary service connection, this is a matter concerning medical causation rather than continuity of observable symptomatology.  A layperson is generally not capable of opining on matters requiring medical training or knowledge, such as whether one disability has the effect of causing or worsening another.  See 38 C.F.R. § 3.159(a)(2) ; see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In any event, the Veteran's own lay opinion is of very limited probative value, far less so than the aforementioned medical opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  He is not shown to possess any specialized training in the medical field to provide a competent medical opinion in this case.  See Jandreau, supra  (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's neck and low back disabilities were not present in service or for many years thereafter, are not related to his military service, and were not caused or aggravated by service-connected disability.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied. 


ORDER

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


